935736464                               Sjjmgi$sj$Levvmw$Gsyrx}$Hmwxvmgx$Gpivo$1$Qevmp}r$Fyvkiww
                 Case 4:20-cv-01720 Document     1-2 Filed on 05/15/20 in TXSD Page 1 of 57


  LGHmwxvmgxgpivo2gsq               GCEE:F& <6H9:B8>C a^( 6@@FG6G: ;>E: "                                            /)+-),*,*
                                    86FH6@GL >BFHE6B8: 8CAD6BL
                                    8M`^Q4 ,*,*,+**- 89>4 1    8Z`]_4 +23

  ETTIEPW
  BZ 6[[QMW^ RZ`YP(

  GSWX$WXEXQIRXW
  BZ 8Z^_ F_M_XQY_^ RZ`YP(

  XVERWJIVW
  BZ G]MY^RQ]^ RZ`YP(

  TSWX$XVMEP$[VMXW
  BZ DZ^_ G]UMW J]U_^ RZ`YP(

  EFWXVEGXW
  BZ 6N^_]MO_^ RZ`YP(

  WIXXMRKW
  BZ FQ__UYS^ RZ`YP(

  RSXMGIW
  BZ BZ_UOQ^ RZ`YP(

  WYQQEV]
   86F: 9:G6>@F                                                    8HEE:BG DE:F>9>B< ?H9<:
   Jmpi$Hexi                       .),),*,*                        Gsyvx             +23_T
   Gewi$,Geywi-$Psgexmsr           8UaUW >Y_MVQ +^_ ;WZZ]          Ehhviww           ,*+ 86EC@>B: $;WZZ]4 +,%
   Gewi$,Geywi-$Wxexyw             6O_UaQ ' 8UaUW                                    =CHFGCB& GK 11**,
                                                                                     DTZYQ41+--020-**
   Gewi$,Geywi-$X}ti               FJCEB 688CHBG
                                                                   NyhkiReqi         F8CG 9C@@>B<:E
   Ri|x3Pewx$Wixxmrk$Hexi          B)6
                                                                   Gsyvx$X}ti        8UaUW
   Nyv}$Jii$Temh$Hexi              B)6



  EGXMZI$TEVXMIW
  BMXQ                                                  Gd[Q                                             DZ^_ 6__Z]YQd
                                                                                                         ?PSX
  GCEE:F& <6H9:B8>C                                     D@6>BG>;; ' 8>I>@                                        D:B6& @HD:
                                                                                                                 :@:BC

  6@@FG6G: ;>E: " 86FH6@GL >BFHE6B8:                    9:;:B96BG ' 8>I>@                                        F>ACB& ?6L
  8CAD6BL                                                                                                        F8CGG

  6@@FG6G: ;>E: 6B9 86FH6@GL >BFHE6B8:                  E:<>FG:E:9 6<:BG
  8CAD6BL $@>7:EGL% $6 ;CE:><B



lxxtw>33{{{2lghmwxvmgxgpivo2gsq3ihsgw3tyfpmg3GewiHixempwTvmrxmrk2ewt|CKixAUtZR}|u9G7=x[jpE<TNYOysV~7Gl~iXk5yM\|I^vsIZYT6q6zfYI|[~Ì   536
935736464                                 Sjjmgi$sj$Levvmw$Gsyrx}$Hmwxvmgx$Gpivo$1$Qevmp}r$Fyvkiww
                   Case 4:20-cv-01720 Document     1-2 Filed on 05/15/20 in TXSD Page 2 of 57



  MREGXMZI$TEVXMIW
  BZ UYMO_UaQ [M]_UQ^ RZ`YP(

  NYHKQIRX3IZIRXW
  9M_Q 9Q^O]U[_UZY                                        C]PQ]     DZ^_ DS^ IZW`XQ ;UWUYS                DQ]^ZY
                                                          FUSYQP    ?PSX     )DMSQ 6__Z]YQd               ;UWUYS
  /)2),*,*     6BFJ:E CE><>B6@ D:G>G>CB                                    *              F=69>9& 96ACB   6@@FG6G: ;>E: "
                                                                                          <:CE<:          86FH6@GL
                                                                                                          >BFHE6B8:
                                                                                                          8CAD6BL

  .)-),*,*     ;>EFG 6A:B9:9 CE><>B6@                                      *              D:B6& @HD: :@:BC GCEE:F& <6H9:B8>C
               D:G>G>CB

  .),),*,*     CE><>B6@ D:G>G>CB                                           *              D:B6& @HD: :@:BC GCEE:F& <6H9:B8>C



  WIVZMGIW
  Gd[Q   F_M_`^                        >Y^_]`XQY_ DQ]^ZY           EQ\`Q^_QP >^^`QP FQ]aQP EQ_`]YQP EQOQUaQP G]MOVUYS 9QWUaQ]
                                                                                                                      GZ
  8>G6G>CB  F:EI>8:         CE><>B6@                   6@@FG6G: .),),*,*       .)-),*,* .)+1),*,*                  1-1.*-23        :'A6>@
  8CEDCE6G: E:GHEB):K:8HG:9 D:G>G>CB                   ;>E: 6B9
                                                       86FH6@GL
                                                       >BFHE6B8:
                                                       8CAD6BL
                                                       $@>7:EGL%
                                                       $6 ;CE:><B
          +333 7EL6B FGE::G FH>G: 3** 96@@6F GK 1/,*+

  8>G6G>CB  F:EI>8:         CE><>B6@                   6@@FG6G: .),),*,*       .)-),*,* .)+1),*,*                  1-1.*-23        :'A6>@
  8CEDCE6G: E:GHEB):K:8HG:9 D:G>G>CB                   ;>E: 6B9
                                                       86FH6@GL
                                                       >BFHE6B8:
                                                       8CAD6BL
                                                       $@>7:EGL%
                                                       $6 ;CE:><B
          +333 7EL6B FGE::G FH>G: 3** 96@@6F GK 1/,*+



  HSGYQIRXW
  B`XNQ]             9ZO`XQY_                                                                         DZ^_ 9M_Q               DS^
                                                                                                      ?PSX
  3*/*3/,.           9QRQYPMY_ 6Y^bQ] MYP 9QXMYP RZ] ?`]d G]UMW                                            */)*2),*,*         ,

  3*/,/01/           8U_M_UZY 8Z][Z]M_Q                                                                    */)*+),*,*         /

  3*+-/321           DWMUY_URR#^ ;U]^_ 6XQYPQP DQ_U_UZY                                                    *.)*-),*,*         1

   e5   3*+-/323     :c( 6 ;U]^_ 6XQYPQP                                                                   *.)*-),*,*         +1

   e5   3*+-/33*     EQ\`Q^_ RZ] >^^`MYOQ ZR FQ]aUOQ                                                       *.)*-),*,*         +

  3*+,11/-           DWMUY_URR#^ C]USUYMW DQ_U_UZY                                                         *.)*,),*,*         1

   e5   3*+,11/.     :cTUNU_( 6 <M`PQYOUZ                                                                  *.)*,),*,*         +1

   e5   3*+,11//     EQ\`Q^_ RZ] >^^`MYOQ ZR FQ]aUOQ                                                       *.)*,),*,*         +




lxxtw>33{{{2lghmwxvmgxgpivo2gsq3ihsgw3tyfpmg3GewiHixempwTvmrxmrk2ewt|CKixAUtZR}|u9G7=x[jpE<TNYOysV~7Gl~iXk5yM\|I^vsIZYT6q6zfYI|[~Ì          636
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 3 of 57

                 2020-21003 / Court: 189
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 4 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 5 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 6 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 7 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 8 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 9 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 10 of 57

                 2020-21003 / Court: 189
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 11 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 12 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 13 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 14 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 15 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 16 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 17 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 18 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 19 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 20 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 21 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 22 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 23 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 24 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 25 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 26 of 57
     Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 27 of 57                            4/3/2020 12:24 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 42107270
                                                                                                      By: Brianna Denmon
                                     CAUSE NO. 2020-21003                                        Filed: 4/3/2020 12:24 PM


GAUDENCIO TORRES                                 §                  IN THE DISTRICT COURT
    Plaintiff,                                   §
                                                 §
                                                 §
V.                                               §                 189TH JUDICIAL DISTRICT
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY                                §
     Defendant                                   §              OF HARRIS COUNTY, TEXAS


                        PLAINTIFF’S FIRST AMENDED PETITION

        Plaintiff, Gaudencio Torres, files this First Amended Petition, Request for Disclosure,

Requests for Production, Interrogatories, and Requests for Admission, complaining of Defendant

Allstate Fire and Casualty Insurance Company, and would show unto this Honorable Court as

follows:

                                                 I.
                                        DISCOVERY TRACK

        1.1     Plaintiff pleads that this case should be assigned to Discovery Track Three pursuant

to Rule 190.4 of the Texas Rules of Civil Procedure, and will seek an agreed order or other court

order to this effect.

                                                 II.
                                             PARTIES

        2.1     Plaintiff Gaudencio Torres is an individual citizen and resident of Houston, Harris

County, Texas and was an individual citizen and resident of Harris County at all times relevant to

this suit.

        2.2     Defendant Allstate Fire and casualty Insurance Company (“Allstate”) is a foreign

for-profit corporation doing licensed and registered to do business in the state of Texas. Defendant

Allstate can be served with process through its registered agent for the state of Texas: CT

Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201, or wherever else it
     Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 28 of 57


may be found. The applicable fee has been tendered to the Harris County District Clerk and

service of process and citation is requested at this time.

                                               III.
                                     JURISDICTION AND VENUE

        3.1     The Court has subject matter jurisdiction over this civil action because Plaintiff

seeks damages in excess of the minimum jurisdictional limit of this Court and Plaintiff’s claims

involve Texas statutory and common law. This Court also has subject matter jurisdiction to issue

a declaratory judgment under Chapter 37 of the Texas Civil Practice and Remedies Code. This

Court has jurisdiction over Defendant because Defendant has in the past and continues to do

business in Texas, has continuing contacts with the State, and is amenable to service in the State

of Texas.

        3.2     Venue is proper in Harris County Texas, pursuant to Texas Civil Practice and

Remedies Code § 15.002(a)(1), because all or part of the events or omissions giving rise to this

cause of action occurred in Harris County, Texas.

        3.3     Plaintiff expressly disavows any claims are being made pursuant to federal law,

treaties, or constitution. Although the amount in controversy exceeds $75,000.00, there is a lack

of complete diversity because at least one plaintiff and one defendant are both citizens of Texas.

Therefore, any removal, or consent to removal, of this case to federal court would be improper.

                                            IV.
                                GENERAL ALLEGATIONS OF FACTS

A.      On September 13, 2016, an Underinsured Driver Crashed into Plaintiff Causing

        Him to Incur Injuries and Damages

        4.1     On September 13, 2016, Gaudencio Torres was traveling northbound in the inside

lane of the 2300 block of Cullen Parkway. Plaintiff was traveling west bound on Dixie Rd when

Maria Lopez De Aguirre carelessly and recklessly failed to yield the right of way at a stop sign

and stuck Plaintiff’s vehicle on the left side.


PLAINTIFF’S FIRST AMENDED PETITION                                                      PAGE 2 OF 7
     Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 29 of 57


        4.2     Upon information and belief, after investigating the Subject Collision, the Houston

Police Department determined that Maria Lopez de Aguirre caused the accident by failing to yield

the right of way at a stop sign.

        4.3     Plaintiff suffered severe injuries and damages as a direct result of Maria Lopez De

Aguirre’s negligence and the Subject Collision.

        4.4     As a result of the collision, which was proximately and solely caused by the

negligent acts and/or omissions of Maria Lopez de Aguirre, Plaintiff sustained damages that form

the basis of this lawsuit. Plaintiff would show that the incident was caused due to Maria Lopez de

Aguirre’s failure to exercise ordinary care in the operation of a motor vehicle, including: (1) failing

to timely apply the brakes; and (2) failing to keep a proper lookout; (3) driver inattention; and/or

(4) failing to yield the right of way at a stop sign.

B.      Plaintiff had an Underinsured Motorist Policy with Defendant Allstate in Effect on

        September 13, 2016

        4.5     At all relevant times, Plaintiff was the named insured covered under Defendant

Allstate’s Policy No. 000-xxx-xxxxxx-16. The policy carries $30,000.00 in UM/UIM motorist

coverage per person and $30,000.00 covering each crash. Pursuant to the terms of this policy,

Defendant is obligated to tender benefits to Plaintiff for damages that he is legally entitled to

recover from the owner or operator of an underinsured motor vehicle.

        4.6     Plaintiff received written notice from Defendant granting permission to settle with

Maria Lopez de Aguirre’s automobile liability insurer for the limits of said policy. Plaintiff will

show that the policy limits recovery obtained from the settlement was insufficient to cover

Plaintiff’s injuries and damages arising from the Subject Collision. For this reason, Mr. Torres is

an “underinsured motorist” as that term is defined under the policy.




PLAINTIFF’S FIRST AMENDED PETITION                                                          PAGE 3 OF 7
    Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 30 of 57


                                            V.
                        CAUSES OF ACTION – DECLARATORY JUDGMENT

       5.1     Plaintiff seeks from the Court a Declaratory Judgment determining his rights under

the automobile insurance policy with Allstate that was in effect on September 13, 2016 for which

he has continuously paid Allstate premiums throughout the life of the policy.

       5.2     At the time of the collision, Plaintiff was a named beneficiary of an

uninsured/underinsured motorist contract with Allstate. Plaintiff suffered significant personal

injuries and related damages due to the collision made the basis of this lawsuit, caused by the

negligence of an underinsured motorist for the purposes of the UM/UIM policy.

       5.3     Pursuant to Tex. Civ. Prac. & Rem. Code Chapter 37, Plaintiff seeks a Declaratory

Judgment establishing the parties’ relative rights and responsibilities under the UIM Insurance

Contract, including:

               a.      Plaintiff’s status as a beneficiary under the relevant UIM policy;

               b.      That Plaintiff has satisfied all conditions precedent under the UIM policy;

               c.      The driver’s status as an underinsured motorist under the relevant UIM

                       policy;

               d.      The negligence of the underinsured driver in causing the collision making

                       the basis of this lawsuit; and

               e.      Plaintiff’s damages were proximately caused by the underinsured driver’s

                       negligence.

       5.4     In the alternative, Plaintiff seeks judgment for breach of contract for the uninsured

driver’s failure to pay damages pursuant to the UIM contract.

                                             VI.
                                           DAMAGES

       6.1     Plaintiff seeks damages within the jurisdictional limit of the Court. Plaintiff seeks

monetary relief over $100,000.00 but no more than $1,000,000.00 and demands judgment for all


PLAINTIFF’S FIRST AMENDED PETITION                                                          PAGE 4 OF 7
    Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 31 of 57


other relief to which Plaintiff deems himself entitled. Plaintiff suffered the following damages and

asks to be fairly and reasonably compensated for each:

               a.      The amount of reasonable medical expenses Plaintiff has incurred in the

                       past, and those that he will reasonably incur in the future;

               b.      The physical pain and suffering Plaintiff has suffered in the past and will

                       continue to suffer in the future;

               c.      The mental anguish Plaintiff has suffered in the past and will

               continue to suffer in the future;

               d.      The loss of enjoyment of life Plaintiff has suffered in the past and will

                       continue to suffer in the future;

               e.      The physical disfigurement Plaintiff has suffered in the past and will

               continue to suffer in the future;

               f.      The physical impairment Plaintiff has suffered in the past and will continue

                       to suffer in the future;

               g.      The loss of opportunity Plaintiff has suffered in the past and will

                       continue to suffer in the future;

               h.      The loss of any earning sustained by Plaintiff has suffered in the past, and

                       the loss of reduction of Plaintiffs' earning capacity in the future; and

               i.      Any lost wages.

       6.2     Pursuant to Tex. R. Civ. P. 47, Plaintiff seeks a declaratory judgment establishing

his rights under the relevant uninsured/underinsured motorist policy by declaring his entitlement

to the $30,000.00 allowed to him under the underinsured motorist policy and attorney’s fees and

litigation costs pursuant to Tex. Civ. Prac. & Rem. Code § 37.009.




PLAINTIFF’S FIRST AMENDED PETITION                                                           PAGE 5 OF 7
    Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 32 of 57


                                                  VII.
                          PRE-JUDGMENT AND POST-JUDGMENT INTEREST


          7.1    Plaintiff seeks pre-judgment and post-judgment interest at the highest rate provided

by law.

                                                  VIII.
                                      RESERVATION OF RIGHTS

          8.1    Plaintiff reserves the right to prove the amount of damages at trial. Plaintiff

reserves the right to amend his Petition and add additional counts and/or parties as discovery

continues.

                                                IX.
                                       CONDITIONS PRECEDENT

          9.1    Pursuant to Rule 54 of the Texas Rules of Civil Procedure, all conditions precedent

to Plaintiff’s rights to recover and Defendant’s liability have been performed or have occurred.

                                                 X.
                                            JURY DEMAND

          10.1   Plaintiff requests a trial by jury and will tender the applicable fee.

                                               XI.
                                     REQUEST FOR DISCLOSURES

          11.1   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is to

disclose, within fifty (50) days of service of this request, the information and material described in

the Texas Rules of Civil Procedure 194.2 (a)-(l).

                                         XII.
           REQUESTS FOR PRODUCTION, INTERROGATORIES, REQUESTS FOR ADMISSION

12.1      Pursuant to Rule 196, 197, 198 of the Texas Rules of Civil Procedure, Defendant is

requested to respond to Plaintiff’s Requests for Production, Interrogatories, and Requests for

Admission, attached hereto as “Exhibit A,” within the time prescribed in the rules.




PLAINTIFF’S FIRST AMENDED PETITION                                                         PAGE 6 OF 7
    Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 33 of 57


                                              XIII.
                                             PRAYER

13.1   Plaintiff prays that Defendant be cited to appear and answer herein, that this cause be set

for trial before a jury, and that Plaintiff recover judgment of and from Defendant for all his

damages, in such amount as the evidence shows and the jury determines to be proper, together

with pre-judgment interest and post-judgment interest, costs of suit, and such other and further

relief to which Plaintiff may show himself to be entitled, whether at law or in equity.



                                             Respectfully submitted,

                                             The Law Offices of Marcos & Associates, PC



                                             By:
                                                   Lupe Peña
                                                   Texas Bar No. 24084332
                                                   Jason D. Goff
                                                   Texas Bar No. 24052857
                                                   Javier Marcos, Jr.
                                                   Texas Bar No. 24028925
                                                   228 Westheimer Road
                                                   Houston, TX 77006
                                                   Tel. (713) 528-7711
                                                   Fax. (713) 528-7710
                                                   Email: e-service_lupe@marcoslaw.com
                                                   ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED PETITION                                                        PAGE 7 OF 7
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 34 of 57



                                            CAUSE NO. 2020-21003

GAUDENCIO TORRES ALMANZA                                   §                       IN THE DISTRICT COURT
    Plaintiff,                                             §
                                                           §
                                                           §
V.                                                         §                      189TH JUDICIAL DISTRICT
                                                           §
ALLSTATE FIRE AND CASUALTY                                 §
INSURANCE COMPANY                                          §
     Defendant.                                            §                   OF HARRIS COUNTY, TEXAS


                                   Exhibit-A
             PLAINTIFF’S FIRST AMENDED REQUESTS FOR PRODUCTION,
         INTERROGATORIES, AND REQUESTS FOR ADMISSION TO DEFENDANT
               ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY


TO:     Defendant Allstate Fire and Casualty Insurance Company by and through its regestistered
        agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        Plaintiff in the above-entitled and numbered cause, pursuant to the Texas Rules of Civil

Procedure 196, 197, 198 serves the following First Request for Production, Interrogatories, and

Requests for Admission. You are to produce all responsive documents at the offices of the undersigned

within (50) days after service of these requests pursuant to the Texas Rules of Civil Procedure.



                                            [Signature on next page.]




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 1 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 35 of 57




                                                    Respectfully submitted,

                                                    The Law Offices of Marcos & Associates, PC



                                                    By:
                                                           Lupe Peña
                                                           Texas Bar No. 24084332
                                                           Jason D. Goff
                                                           Texas Bar No. 24052857
                                                           Javier Marcos, Jr.
                                                           Texas Bar No. 24028925
                                                           228 Westheimer Road
                                                           Houston, TX 77006
                                                           Tel. (713) 528-7711
                                                           Fax. (713) 528-7710
                                                           Email: e-service_lupe@marcoslaw.com
                                                           ATTORNEYS FOR PLAINTIFF

                                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served on Defendant with Plaintiff’s
Original Petition and Citation.




                                                           Lupe Pena




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 2 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 36 of 57



                                                  DEFINITIONS

1.     Unless otherwise indicated, the use of the term "Defendant” or "you" shall specifically mean
Defendant Allstate Fires and Casualty Insurance Company (“Allstate”).

2.     Unless otherwise indicated, the use of the term "Plaintiff(s)” shall specifically mean Jessica
Morales Rodriguez.

 3.      The term "person" shall mean any natural person, corporation, partnership, company, trust,
association, joint venture proprietorship, firm or any other business or legal entity of any kind.

 4.     The terms “automobile collision,” “occurrence,” “accident,” “collision,” and "Subject
Incident" refer to the autmobile collision with Maria Lopez de Aguirre on September 13, 2016.

 5.      As used herein, the terms "referring" or "relating to" (or any form thereof) means constituting,
reflecting, respecting, mentioning, describing, pertaining to, connected with, supporting, contradicting,
stating, recording, noting, embodying, containing, studying, analyzing, discussing, regarding or
evaluating.

 6.       As used herein, the term "identify" means, when used in reference to a natural person, his or
her: (a) full name; (b) home address and telephone number; (c) business address and telephone number;
(d) present or last known position, business affiliation and job description; and (e) business position at
the time of the transaction covered by the interrogatory answer.

 7.      The term "document" shall mean all writings and means of communication of any kind,
including the original and all no identical copies, whether different from the original by reason of any
notation made on such copies or otherwise. The term "document" shall include without limitation,
letters, correspondence, memoranda, notes, diaries, statistics, telegrams, minutes, expert reports,
studies, texts, statements, receipts, returns, summaries, pamphlets, books, booklets, periodicals,
prospectuses, interoffice and/or intraoffice communications, offers, acceptances, approvals, notations,
recordings, transcripts of any sort of conversations, telephone calls, meeting or other communications,
bulletins, printed matters, computer printouts, teletypes, telefaxes, invoices, work sheets, counterparts,
appointment books, charts, graphs, indices, data sheets, data processing cards, data processing tapes,
ledgers, financial statements, notes or memoranda of understandings, agreements, working papers,
instructions, checks, financial instruments or statements and documents reflecting financing and any
and all drafts, alterations, modifications, changes and amendments of any of the foregoing categories
of documents. In addition, the term "document" shall mean graphic or aural records and oral
presentations of any kind, including without limitation, photographs, charts, graphs, microfiche,
microfilm, videotape, recordings, motion pictures, computer tapes, computer diskettes or computer
cards and any electronic, mechanical or electric recordings of any kind, including without limitation,
tapes, cassettes, films, discs, recordings and transcriptions of any audio, video or other recordings.




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 3 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 37 of 57



 8.      As used herein, the term "identity" means, when used in reference to a document means:

         A.       its description (e.g., letter memorandum, report, etc.);
         B.       its date (if no date appears on the document, then the date of its
                  preparation);
         C.       the number of pages;
         D.       its subject matter;
         E.       the number and subject matter of attachments, if any;
         F.       the identity of its author, signor or any person who participated in the
                  preparation;
         G.       the identity of its addressee or recipient;
         H.       the identity of each person to whom copies were sent and each person
                  by whom copies were received;
         I.       its present location; and
         J.       the identity of its custodians (If any such document was, but is no
                  longer, in your possession or control, state what disposition was made
                  on it and when).

9.     As used herein, “private investigator” means any person who, for any consideration
whatsoever, engages in or solicits business or accepts employment to furnish, or agrees to make or
makes any investigation to obtain information with reference to:

         A.       any criminal act;
         B.       the identity, habits, conduct, movements, whereabouts, affiliations,
                  associations, transactions, reputation or character of any person; and/or
         C.      losses, accidents, or damage or injury to persons or property.

10.     Unless indicated otherwise, the terms “Subject Vehicle” refer to the vehicle Maria Lopez de
Aguirre was operating at the time of the Subject Collision.




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 4 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 38 of 57



                                                INSTRUCTIONS

1.      If any document requested herein has been lost or destroyed, you are requested to identify the
last person who had possession or control of the document and to describe in detail the circumstances
of and reasons for such destruction or loss and to produce all documents which relate to either the
circumstances of or the reasons for such destruction.

2.      If any document requested herein is withheld under claim of privilege, or is not produced for
whatever reason, you are requested (1) to state with specificity the claim of privilege or other reason
used to withhold production and (2) to identify such document by date, author, and subject matter, in a
manner sufficient to allow it to be described to the court for ruling on the privilege or other reason
asserted. You are further requested to produce those portions of any such document which are not
subject to a claim of privilege or other reason for nonproduction by excising or otherwise protecting
the portions for which a privilege is asserted, if such a technique does not result in a disclosing the
contents of the portions for which some privilege is asserted. In other words, Plaintiffs are requesting
your Privilege Log.

3.      Unless otherwise stated, the time frame for these requests is January 1, 2016 to the present.

4.       DOCUMENT DESTRUCTION: It is required that all documents, photographs,
videotapes and/or other data compilations which might impact on the subject matter of this
litigation be preserved and that any ongoing process of document destruction involving such
documents cease. In those instances, where document destruction has already taken place, it is
requested that the documents that would have been relevant to the following discovery request
be identified as well as the date of destruction and the individual authorizing, ordering and/or
carrying out the destruction.

 5.      These Definitions and Instructions are incorporated by reference into and are applicable to each
of the discovery requests propounded herewith.

 6.     If you object to any portion of this request, please itemize your objections to the applicable
portion of the request to which you object.




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 5 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 39 of 57



    PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT ALLSTATE


REQUEST FOR PRODUCTION NO. 1:

        Any and all written or recorded statements, reports, or memoranda regarding the Subject
        Incident made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2:

        All documents used in responding to Plaintiffs’ Interrogatories.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3:

        All documents reviewed by any person who may be called as an expert witness.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4:

        All documents reviewed by any consulting expert whose opinions or impressions have been
        reviewed by any person who may be called as an expert witness.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5:

        All scientific treatises, periodicals, books, journals, articles or other documents which will be
        referenced or relied upon by your experts during deposition or during trial of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6:

        All exhibits you intend to introduce at trial.

RESPONSE:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 6 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 40 of 57



REQUEST FOR PRODUCTION NO. 7:

        Any and all unaltered photographs, slides, videotapes, motion pictures, and/or other
        photographic medium taken of Plaintiff since the date of the Subject Incident to the present.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8:

        All reports of the incident created by you or any other Defendant, potential party, or third party.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9:

        All documents sent to you or provided by any Plaintiff regarding the Subject Incident.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10:

        A complete copy of all of your policies of insurance (and all related addendums, declarations
        pages, change endorsements, endorsements, extension schedules, form endorsement schedules,
        reservation of rights letters, request for policy change forms, premium invoices, premium
        notices, and other related documents) which do or may provide coverage for Plaintiff’s claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11:

        All written or electronic statements of Plaintiff concerning the subject matter of this lawsuit.
        This request specifically includes any recordings you have of conversations with Plaintiff or
        any family members.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12:

        All written or electronic statements of any fact witness or individual with knowledge of relevant
        facts concerning the subject matter of this lawsuit.

RESPONSE:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 7 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 41 of 57



REQUEST FOR PRODUCTION NO. 13:

        All documents relating to your document retention and destruction policies in effect at the time
        of the incident.

RESPONSE:

REQUEST FOR PRODUCTION NO. 14:

        All documents relating to your document retention and destruction policies presently in effect.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15:

        Your mission statement.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16:

        All depositions of any current or former employee from any case filed against you since January
        1, 2014.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17:

        All written or electronic statements of any current or former employee from any case filed
        against you since January 1, 2014.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18:

        Any and all documents, memos, reports, correspondence, notes, and written impressions
        contained in the claims file of any liability insurance carrier acting on your behalf relating to
        this Subject Incident from the date of the Subject Incident to the date you anticipated litigation
        in this matter. Do not object on the basis that such documents are not in your possession as the
        insurance company is within your control regarding this Subject Incident and has tendered a
        defense in regard to the lawsuit filed.

RESPONSE:



Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 8 of 17
       Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 42 of 57



REQUEST FOR PRODUCTION NO. 19:

        Any emails, letters, or other correspondences between you and any private investigator in
        relation to the Subject Incident.

RESPONSE:

REQUEST FOR PRODUCTION NO. 20:

        Produce a true and correct copy of any document or report containing the mental impressions
        about the Subject Incident from any insurance adjuster, agent, or employee that visited the scene
        of the Subject Incident.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21:

        True and correct copy of Plaintiff’s entire insurance policy with Defendant, including the
        declarations page any and all policy exclusions and endorsements that were in effect on the date
        of incident.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22:

        Plaintiff’s entire claims file for this claim with Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 23:

        If you obtained any communications or reports from any medical peer review professional
        regarding Plaintiff’s injuries and/or medical charges, then produce complete copies of each such
        report.

RESPONSE:

REQUEST FOR PRODUCTION NO. 24:

        Any communications between you and any other person or entity regarding the subject incident
        and/or Plaintiff’s claims in this lawsuit. This request does not include any privileged
        communications between you and your attorneys or any pro forma communications exchanged
        between you and Plaintiff’s counsel.

RESPONSE:

Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 9 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 43 of 57



REQUEST FOR PRODUCTION NO. 25:

        All documents evidencing the investigation, analysis and determinations behind the explanation
        for your refusal to pay the UIM claim made in this case.

RESPONSE:

REQUEST FOR PRODUCTION NO. 26:

        Except as to obtaining a judicial finding of her damages, if you claim that Plaintiff has failed to
        satisfy a condition precedent under the UIM Policy, then produce any and all documents that
        support your contention.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27:

        A full and complete copy of Plaintiff’s medical records Defendant reviewed when considering
        Plaintiff’s UIM claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28:

        All documents, claims histories, and print-outs pertaining to any claims filed by or on behalf of
        Plaintiff, including but not limited to Southwest Index Bureau (“S.W.I.B.” cards), Equifax,
        TransUnion, Experian, T.R.W., M.I.B., or other information or data exchange banks maintained
        by or for the insurance industry or of which Defendant is a member or contributor.

RESPONSE:

REQUEST FOR PRODUCTION NO. 29:

        A complete copy of any and all estimates and/or repair bills for property damage for the vehicles
        involved in this collision, including estimates and/or repair bills for the Plaintiff’s vehicle.

RESPONSE:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 10 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 44 of 57



                         PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                 TO DEFENDANT ALLSTATE

INTERROGATORY NO. 1:

        For each person who answered these questions on behalf of Defendant, state your full and
        complete name, your addresses for the past (5) years, your driver’s license number and state of
        issuance, and date of birth.

ANSWER:

INTERROGATORY NO. 2:

        For each person identified in the previous interrogatory, please state whether he or she has been
        arrested, charged, and/or convicted of any felony or crime involving moral turpitude in the past
        ten years.

ANSWER:

INTERROGATORY NO. 3:

        Do you contend that the subject incident was caused, in whole or in part, by any person other
        than Maria Lopez de Aguirre? If so, then identify each person whom you contend is at fault for
        the incident and set forth the factual basis for the same.

ANSWER:

INTERROGATORY NO. 4:

        If you contend that Plaintiff has been adequately compensated for her injuries arising from the
        incident, then please describe in reasonable detail:

             a. the documents you considered in making that determination;

             b. the medical professionals and/or specialists your relied upon and/or consulted with in
                reaching that determination;

             c. the opinions and/or findings of the medical professionals or specialists you consulted
                with.

ANSWER:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 11 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 45 of 57



INTERROGATORY NO. 5:

        Describe in your own words your understanding of how the subject incident occurred.


ANSWER:


INTERROGATORY NO. 6:

        Identify each person or entity to whom you have communicated with regarding the subject
        incident, Plaintiff’s claim for UIM benefits, and/or Plaintiff’s injuries arising from the subject
        incident. This interrogatory includes any all witnesses, police officers, investigators, healthcare
        providers, emergency personnel, and peer review specialists (note, this interrogatory
        specifically excludes any communications between you and (a) your attorneys; and/or (b)
        Plaintiff’s attorneys). For each communication, please indicate:

             a. The complete name, address, and telephone number of each person to whom you
                communicated with—note, if the communication was made with a corporate entity, then
                please identify each person, agent, and/or representative of each corporate entity who
                you communicated with;
             b. The date and time the communication was made;
             c. The manner in which the communication was made (e.g., e-mail, letter, telephone
                conference, etc.)
             d. The substance of the communication; and
             e. Any witnesses who were present and/or were copied on each such communication.

ANSWER:

INTERROGATORY NO. 7:

        If you have hired or retained any private investigator, photographer, videographer or any other
        person or entity to take surveillance photographs or video footage of Plaintiff, then state:

             d. The name, address, and telephone number of each person who took each photograph
                and/or video;
             e. The approximate dates each photograph and/or video was obtained;
             f. The current location(s) of where any such photographs or video footage was obtained;
                and
             g. The total number of photographs taken of Plaintiff and/or the running time of all video
                footage taken of Plaintiff; and
             h. If any video or photograph has been lost, altered, or destroyed, then state the
                circumstances for the same.

ANSWER:

Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 12 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 46 of 57




INTERROGATORY NO. 8:

        If you or any person or entity acting on your behalf has taken any photographs of video footage
        of Plaintiff that has been lost, modified, deleted, or destroyed then state

             i. The factual circumstances in which each photograph or video was lost, modified,
                altered, or destroyed;
             j. The approximate date that each photograph or video was lost, modified, altered, or
                destroyed; and
             k. The complete name, address, and telephone number of each person with knowledge
                regarding any photograph or video that has been lost, modified, altered, or destroyed.

ANSWER:

INTERROGATORY NO. 9:

        Identify each and every, agent, employee, and/or representative for the Defendant, other than
        attorneys, who have worked as an adjuster on or who has reviewed this file.

ANSWER:

INTERROGATORY NO. 10:

        If you have access, obtained, or saved any photographs, videos, comments, or posting from
        from any social medial website regarding Plaintiff or the subject incident (e.g., Facebook,
        Instagram, Twitter, etc), then provide a general description of each item you access, obtained,
        or saved.

ANSWER:

INTERROGATORY NO. 11:

        If you contend that Plaintiff was not covered under an underinsured motorist (“UIM”) policy
        with Defendant on the date of loss or that any such UIM policy had lapsed, expired, or was
        otherwise not in force on the date of loss, then state the factual basis for your contention.

ANSWER:

INTERROGATORY NO. 12:

        If you contend that any of Plaintiff’s injuries were not caused by the incident but rather were
        pre-existing conditions or were caused by a subsequently occurring event, then identify which
        injuries you contend were pre-existing or occurred subsequent to the incident and the factual
        basis for each such contention.

Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 13 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 47 of 57




ANSWER:


INTERROGATORY NO. 13:

        If you contend that Plaintiff failed to satisfy any condition precedent to obtaining UIM benefits
        other than obtaining a judicial determination of her covered damages, then identify each such
        condition that you contend Plaintiff failed to satisfy and the factual basis for the same.

ANSWER:

INTERROGATORY NO. 14:

        Other than obtaining a judicial determination of her damages, if you contend that Plaintiff has
        failed to satisfy any condition under the UIM Policy for obtaining benefits arising from the
        incident, then identify each such condition and set forth the factual basis for the same.

ANSWER:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 14 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 48 of 57



     PLAINTIFF’S FIRST REQUESTS FOR ADMISSION TO DEFENDANT ALLSTATE

REQUESTS FOR ADMISISON NO. 1:

        Admit that you have been sued in the proper capacity.

RESPONSE:

REQUEST FOR ADMISSION NO. 2:

        Admit that Plaintiffs’ claims are not barred by the statute of limitations.

RESPONSE:

REQUEST FOR ADMISSION NO. 3:

        Admit that you have been properly named in this suit.

RESPONSE:

REQUEST FOR ADMISSION NO. 4:

        Admit that Plaintiff was involved in an automobile collison with Maria Lopez de Aguirre on
        September 13, 2016.

RESPONSE:

REQUEST FOR ADMISSION NO. 5:

        Admit the Subject Collision was caused by Maria Lopez de Aguirre.

RESPONSE:

REQUEST FOR ADMISSION NO. 6:

        Admit that Maria Lopez de Aguirre failed to yield the right of way at the time of the Subject
        Collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 7:

        Admit that Plaintiffs’ injuries were proximately caused by Maria Lopez de Aguirre’s negligent
        acts or omissions.


Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 15 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 49 of 57



RESPONSE:

REQUEST FOR ADMISSION NO. 8:

        Admit that Maria Lopez de Aguirre was an underinsured motorist.

RESPONSE:

REQUEST FOR ADMISSION NO. 9:

        Admit that you do not contend that some other person than Maria Lopez de Aguirre is
        responsible for the Subject Collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 10:

        Admit that at the time of the Subject Collision, Plaintiff was covered under an Underinsured
        Motorist Policy issued to him by Allstate.

RESPONSE:

REQUEST FOR ADMISSION NO. 11:

        Admit that Plaintiff had paid premiums to you for the Underinsured Motorist coverage he
        maintained with you at the time of the Subject Collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 12:

        Admit you do not contend that Plaintiff did not experience any physical pain as result of the
        Subject Collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 13:

        Admit that you do not contend that Plaintiff did not experience any mental anguish as a result
        of the Subject Collision.

RESPONSE:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 16 of 17
      Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 50 of 57



REQUEST FOR ADMISSION NO. 14:

        Admit that you do not contend that Plaintiff’s injuries were caused by conditions or events
        occurring prior to the date of the Subject Collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 15:

        Admit you do not contend that Plaitniff’s injuries were caused by conditions or events occurring
        subsequent to the date of the Subject Collision.

RESPONSE:




Plaintiff’s First Amended Requests for Production, Interrogatories, and Requests for Admission
To Defendant Allstate Fire and Casualty Insurance Company
                                                                                        Page 17 of 17
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 51 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 52 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 53 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 54 of 57
Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 55 of 57
     Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 56 of 57                              5/8/2020 5:19 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 42860692
                                                                                                        By: Deandra Mosley
                                                                                                   Filed: 5/8/2020 5:19 PM

                                    CAUSE NO. 2020-21003

GAUDENCIO TORRES,                                  §                IN THE DISTRICT COURT
    Plaintiff,                                     §
                                                   §
v.                                                 §                 HARRIS COUNTY, TEXAS
                                                   §
ALLSTATE FIRE AND CASUALTY                         §
INSURANCE COMPANY,                                 §
     Defendant.                                    §               189TH JUDICIAL DISTRICT


     DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
            ORIGINAL ANSWER AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, Allstate Fire and Casualty Insurance Company (“Defendant”),

and files this its Original Answer to Plaintiff’s First Amended Petition, and would respectfully

show unto the Court the following

                                            I.
                                     ORIGINAL ANSWER

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies,

each and every, all and singular, the allegations contained within Plaintiff’s First Amended Petition

and demands strict proof thereon, by a preponderance of the credible evidence, in accordance with

the Constitution and laws of the State of Texas.

                                          II.
                                 DEMAND FOR JURY TRIAL

        Defendant herein makes demand for a jury trial in this case.

                                               III.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Allstate Fire and Casualty

Insurance Company prays that upon final trial and hearing thereof, Plaintiff recover nothing from



                                                   1
8023587v1
    Case 4:20-cv-01720 Document 1-2 Filed on 05/15/20 in TXSD Page 57 of 57



Defendant and Defendant goes hence without delay and recovers costs of court and other such

further relief, both general and special, to which Defendant may be justly entitled.

                                              Respectfully submitted,

                                              By:      /s/Jay Simon
                                                     Jay Scott Simon
                                                     State Bar No. 24008040
                                                     jsimon@thompsoncoe.com
                                                     THOMPSON, COE, COUSINS & IRONS, LLP
                                                     One Riverway, Suite 1400
                                                     Houston, Texas 77056
                                                     Telephone: (713) 403-8210
                                                     Facsimile: (713) 403-8299

                                              ATTORNEY FOR DEFENDANT
                                              ALLSTATE FIRE AND CASUALTY
                                              INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

       This is to certify that on May 8, 2020, a true and correct copy of the foregoing was served
upon the following counsel of record in accordance with the Texas Rules of Civil Procedure:

        Lupe Peña
        Jason D. Goff
        Javier Marcos, Jr.
        THE LAW OFFICES OF MARCOS & ASSOCIATES, PC
        228 Westheimer Rd.
        Houston, TX 77006
        e-service_lupe@marcoslaw.com


                                                         /s/Jay Simon
                                                       Jay Scott Simon




                                                 2
8023587v1
